 Casel:19-cv-01224-C!\/lH-IDD
Case  1:19-cv-01224-CMH-IDD Document
                              Document131
                                       134 Filed
                                             Filed10/26/20
                                                    10/27/20 Page
                                                              Page1 1ofof2 2PagelD#
                                                                             PageID# 2459
                                                                                    2443


          Request for Authorization to bring electronic device(s)into the
          United States District Court for the Eastern District of Virginia

           The following named person(s) is authorized to bring the below described
    electronic device(s) into the United States District Court for the Eastern District of
    Virginia on the date(s) specified:

           Authorized Person(s):         Thomas Connolly,Roy L. Austin, Jr.,       I- '"T



                                         Deepika Ravi, Bill Coffield               1:1
                                                                                                        ji;/ -
                                                                                                        !;   /


                                                                                              •'/% »'



           Electronic Device(s):         Laptop Computers


                                         Presentation of video and still
                                         photographs in conjunction with
           Purpose and Location          Plaintiffs' summaiy judgment argument.
           Of Use:


           Case No.;                     19-CV-1224

           Date{s) Authorized:           October 30,2020

           IT Clearance Waived:                   (Yes)                .(No)
                                         APPROVED BY:




     Date: (JcT Qf
                                         United States



     A copy of this signed authorization must be presented upon entering the courthouse.


     IT Clearance:
                                   IT Staff Member                                  Date(s)



     IT clearance must be completed, unless waived, before court appearance.
Case 1:19-cv-01224-CMH-IDD Document 134 Filed 10/27/20 Page 2 of 2 PageID# 2460
